Citation Nr: 1417885	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-31 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating greater than 10 percent for right knee internal derangement with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard from January 1972 to September 1976.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO in St. Petersburg, Florida.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the issue on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.700(a) (2013).  In an October 2011 statement, the Veteran requested either a Board videoconference hearing at the RO or a Travel Board hearing at the RO.  In a December 2011 motion, the Veteran's representative clarified that the hearing request was for a videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013).  The hearing request is timely, received within 90 days of the September 2011 letter sent to the Veteran and his representative.  See generally 38 C.F.R. § 20.1304 (2013).  No such hearing has been held and the Veteran's hearing request has not been withdrawn.  Consequently, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  As such, this claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO at the earliest opportunity.  Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



